El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Aparece de los hechos que no han sido negados en este naso, que Aureo Ochoa, peticionario en la Corte de Distrito de Gnayama, fue denunciado en la corte municipal de dicha ciudad por el delito de daños maliciosos. La denuncia fue formulada allí el día 12 de febrero de 1916. El juicio de dicha causa fue señalado para el 18 de febrero, 1916. Al compa-recer el peticionario al juicio con sus testigos, se enteró de que el caso había sido suspendido a moción del fiscal, pero sin hacérsele notificación alguna al peticionario y sin que se hubiera presentado ninguna moción escrita u oral en corte abierta para obtener tal suspensión. Estaba dentro de las facultades discrecionales de la corte el poder decretar esta •suspensión y no se demostró o sugirió que hubiera habido' abuso de dicha discreción. Por razones que no se explican, la causa fue meramente señalada de nuevo para fecha tan leja-na como era el 24 de julio de 1916, cuando la corte suspendió indefinidamente el juicio por segunda vez por iniciativa pro-pia. El único fundamento alegado fué la falta de compare-cencia de un testigo ausente en los Estados Unidos. Ales-a *845entre otras cosas el peticionario, y la alegación no lia sido refutada, que no liubo moción o petición para la suspensión del juicio, ni se hizo constar qué extremos, o hechos se pro-ponía probar el fiscal con la declaración de dicho testigo Ro-vira, (ofreciendo así la oportunidad al acusado de admitirlos, si lo creía conveniente), ni en manera alguna se demostró que la declaración de dicho testigo era esencial o necesaria para el juicio, ni nada siquiera que demostrara en qué fecha podía conseguirse al referido testigo. En T de agosto, 1916, el pe-ticionario presentó una petición en debida forma a .la corte municipal solicitando el sobreseimiento de la acción y ale-gando entre otros particulares, que la vista de la causa había sido suspendida por un término mayor de 120 días sin existir justa causa para ello. La corte se negó a ordenar el sobre-seimiento y no hizo señalamiento del caso para otro período definido. Entonces el peticionario radicó esta solicitud de mandamus en la Corte de Distrito de Guayama. Dicha corte convino en sustancia en que el peticionario habría tenido dere-cho al remedio de haberse originado el caso o si hubiera estado celebrándose en la corte de distrito; que el mero hecho de la ausencia de un testigo en los Estados Unidos no era justa causa, y otras bien razonadas consideraciones, pero la corte de distrito se encontró en una situación difícil con motivo del conflicto que al parecer encontraba entre el caso de El Pueblo v. Falcastro, 17 D. P. R. 96, y el de Dyer v. Rossy, 23 D. P. R. 772, y de ahí que la corte estimara que carecía de facultad para ordenar el sobreseimiento de la causa y expidió en su lugar un auto perentorio de mandamus dirigido al juez municipal, ordenándole que procediera a celebrar el juicio. La corte inferior resolvió que el efecto del caso de Dyer era el de extender la aplicación del artículo 448 a los casos apelados a la corte de distrito y celebrados de novo, pero no a los casos que se celebran en la corte municipal.
Al considerarse el caso de Dyer v. Rossy, supra, no fué sometido a este Tribunal el caso de Falcastro, pero si lo hu-biera sido, la regla que seguimos para- la decisión necesaria-*846mente hubiera tenido que ser la misma. Esté tribunal en el caso de Falcastro dijo lo siguiente:
“En cuanto a la tercera excepción formulada por el abogado del acusado, debemos decir que estamos de acuerdo con la opinión expresada por la corte de distrito, denegando la solicitud del abo-gado para que se sobreseyera el caso, puesto que el artículo 448 del Código de Enjuiciamiento Criminal, en el que él se basa para apoyar su moción, es aplicable solamente a los casos que han de verse ante las cortes de distrito mediante acusación presentada por el fiscal y no a denuncias presentadas ante las cortes municipales y llevadas en apelación ante las cortes de distrito para nueva vista.
“Además, esta autorización a la corte de distrito para sobreseer el caso después de transcurridos ciento veinte días desde la fecha de la presentación de la denuncia, es solamente para casos en que no se demuestre buena causa que justifique un proceder en contra-rio; y una decisión semejante queda en gran medida a la discre-ción del juez, y el ejercicio de esa discreción no será revisado ex-cepto en aquellos casos en que se demuestre que ha habido abuso. Ex parte Lizardi, 7 D. P. R. 360; El Pueblo v. Quilichini, 7 D. P. R. 211.”
En el caso de Falcastro tiene que considerarse que el ver-dadero fundamento de la sentencia fué que hubo justa causa para la suspensión del caso como so establece en la opinión. Los autos de la causa muestran que realmente no estaba en-vuelta la cuestión de una suspensión del juicio por un término mayor de ciento veinte días. Los hechos fueron como se dijo, que una denuncia había sido presentada en dicho caso contra el acusado en cierto día del mes de agosto, 1909, pero que por alguna razón que no se ha hecho constar, no se siguió el juicio hasta dictarse sentencia. La denuncia en que se basó la sentencia tenía fecha de enero 22, 1910; el juicio fué celebrado en febrero 7, 1910, y la sentencia dictada el día-19 del mismo mes y año. El caso fué apelado a la Corte de Dis-trito y celebrado en dicha corte el día 10 de marzo de 1910, dictándose sentencia el mismo día. Este fué un procedimien-to rápido en tanto se trataba de la denuncia presentada, en el caso. Hay un límite para la suspensión de los juicios y cuando *847la legislatura lia fijado el límite en las cortes de distrito •en ciento veinte días, existe mucha más razón para hacer que el mismo período sea el límite en la corte municipal. El de-recho de una corte superior a decretar el sobreseimiento de un caso no depende del estatuto solamente, sino del derecho inherente que tiene una corte para asegurar juicios rápidos.' Como algunas de las decisiones citadas en el caso de Dyer lo indican, es por interés del público que debe llevarse a término una causa sin molestar injustamente al acusado. Los medios razonables para suspender un juicio son muy amplios. El ra-zonamiento del caso de Dyer si era aplicable en algún sentido técnico a un caso en apelación de una corte municipal, era igualmente aplicable a un juicio en la misma corte municipal. •Si existe algún conflicto entre el caso de Falcastro y el de Dyer creemos que debemos seguir los principios enunciados en el 'último caso. De igual modo, como sugiere el apelante, es una regia más segura para una corte de distrito el observar la úl-tima decisión de la corte de apelación si los casos que al pare-cer están en conflicto no pueden distinguirse fácilmente, aun-que como hemos indicado antes apreciamos la situación dificul-tosa del juez de distrito y sus esfuerzos por buscar una línea justa de distinción. Por virtud de los hechos sometidos a nues-tra consideración, del razonamiento y conclusiones de la corte sentenciadora y del razonamiento del caso de Dyer v. Rossy, .supra, la sentencia debe ser revocada y ordenarse a la corte que expida un auto perentorio decretando el sobreseimiento de la causa seguida contra el acusado.
Revocada la sentencia apelada y dictada otra ordenando a la corte inferior expida auto perentorio de mandamus decretando el so-breseimiento del proceso.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.